COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Maulik Modi v. Niti Atre

Appellate case number:    01-16-00513-CV

Trial court case number: 2009-44214

Trial court:              311th District Court of Harris County

        This is an appeal from an order in a suit to modify the parent-child relationship.
Appellant’s brief was due on September 8, 2016. Two extensions have been granted and the
appellant’s brief is due on November 7, 2016. When retained counsel filed his second motion
for extension, he also filed a motion to withdraw, stating that “[i]rreconcilable differences have
developed between Appellant and his Counsel regarding case direction and contractual
obligations.” Counsel contends the differences in expectations have diverged so greatly that it is
impossible to continue representing appellant.
       Counsel’s motion complies with Rule 6.5 in that he states the current deadlines and that
he has advised appellant by email, first class and certified mail to appellant’s last known address
of the motion and of appellant’s right to object. See TEX. R. APP. P. 6.5(a). Although we held
this motion for more than ten days, appellant has filed no response. We grant the motion to
withdraw.
        Counsel must immediately notify appellant in writing of any deadlines in this appeal that
have not been previously disclosed to appellant and file a copy of this notice with the clerk of
this court within ten days of the date of this order. See TEX. R. APP. P. 6.5(c).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                     Acting individually


Date: October 25, 2016